                             4:20-cr-40026-JES-JEH # 59          Page 1 of 3
                                                                                                        E-FILED
                                                                           Tuesday, 02 March, 2021 01:38:46 PM
                                                                                  Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
v.                                                  )            Case No. 20-cr-40026
                                                    )
ANTHONY TONY GAY,                                   )            HEARING REQUESTED
                                                    )
                Defendant.                          )

                    DEFENDANT’S RESPONSE TO THE GOVERNMENT’S
                     MOTION FOR IN CAMERA REVIEW OF CLAIMED
                      ATTORNEY-CLIENT PRIVILEGED MATERIAL,
                      OR IN THE ALTERNATIVE, ORDER IN LIMINE

        NOW COMES ANTHONY TONY GAY, by and through his attorneys, Charles Schierer and

the law firm of Schierer & Ritchie, L.L.C., and in support thereof, states as follows:



                                          I. BACKGROUND

        Defendant is represented by the undersigned counsel for a criminal matter pending before

this Court. In furtherance of the case, counsel was contacted by John D. Hoelzer, Assistant United

States Attorney, concerning a call between the Defendant and Nicolette Ward, Defendant’s attorney

in a civil matter. The government requested that the Defendant concur that the call was not

privileged material. The Defendant does not agree. In support of his response, Defendant attached

an affidavit from Ms. Ward. See Exhibit A. Defendant requests a hearing on the issue. At issue are

the boundaries of the attorney-client privilege, which will have a future impact on any Defendant’s

rights to counsel and trust in their communications with counsel. A breakdown in trust impacts the

entire judicial system. In the alternative, if the Court orders the call to be turned over, Defendant

seeks an order in limine to exclude the contents of the call. The government cannot demonstrate how

the statements made during the call are relevant.
                             4:20-cr-40026-JES-JEH # 59             Page 2 of 3




                                                       II. LAW

           In support of its motion, the government cites no Seventh Circuit Court of Appeals decision

on the narrow issue. Rather, the government cites an opinion from the District Court. United States

v. Thompson, 2007 WL 2700016 (C.D. Ill. 2007). The Thompson case specifically states, “the

Seventh Circuit has not addressed the recorded inmate call issue as it relates to the attorney-client

privilege.” Id at 2. The Thompson decision extended the rationale used in United States v. Madoch,

149 F. 3d, 596, 602 (7th Cir. 1998). Defendant respectfully asks this Court to reject the analysis of

the Thompson court. The Thompson decision does not explain the origin of the call in that case. The

government in that case argued the call was not made in confidence, as the call was recorded.



                                                  III. ARGUMENT

           According to her affidavit, Ms. Ward represents Defendant in a civil matter and had

attempted to have a call with him. See Exhibit A. Due to what she described as a technical issue, the

call couldn’t be made. At some point thereafter, Ms. Ward received a call from the Defendant. The

second call had been placed by the Defendant, despite counsel’s prior attempt to set up a purported

private call. Allowing the government’s argument creates no flexibility or fluidity of circumstances.

The Defendant has a constitutional right to counsel and to not just have a lawyer, but to consult with

that lawyer. Defendant being incarcerated does not eviscerate that right. It appears the parties

intended to have a private call, but that technology simply got in the way. The fact that the

technology in place records all outgoing inmate calls does not change the original intent of the

parties.

           In the alternative, if the Court rules the call to be turned over to the prosecutor, the Defendant

seeks an order in limine. The contents of the call are irrelevant to any issue in the case. Absent

relevance, the call is not admissible. The government cannot demonstrate how the contents of the

call would be relevant to any issues in the case.
                          4:20-cr-40026-JES-JEH # 59             Page 3 of 3




        WHEREFORE, Defendant ANTHONY TONY GAY respectfully requests this Honorable

Court enter an Order consistent with this motion and for all other relief that is just and proper.

                                                         Respectfully submitted,


                                                         /s/ Charles Schierer
                                                         Charles G. Schierer
                                                         Schierer & Ritchie, LLC.
                                                         1009 Illini Drive
                                                         East Peoria, Illinois
                                                         (T) 309-839-2024
                                                         (F) 309-517-5856
                                                         (E) chuck@srtriallawyers.com


                                       CERTIFICATE OF SERVICE
        I, Charles G. Schierer, attorney, hereby certify that on March 2, 2021, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the United States Attorney's Office and all other CM/ECF participants.

                                                         /s/ Charles Schierer
                                                         Charles G. Schierer
                                                         Schierer & Ritchie, LLC.
                                                         1009 Illini Drive
                                                         East Peoria, Illinois
                                                         (T) 309-839-2024
                                                         (F) 309-517-5856
                                                         (E) chuck@srtriallawyers.com
